ORDER
PER CURIAM:
B.M.N. (“Mother”), through and with her mother and father acting as her co-guardians and co-conservators (collectively “Guardians”), appeal the judgment of the Circuit Court of Henry County, which terminated her parental rights to her children B.N. and A.N., and authorized their adoption -without Mother’s consent by their Step-Mother. Appellants challenge the court’s acceptance of Mother’s testimony during the termination hearing, arguing that she was incompetent to testify by virtue of her prior adjudication as incapacitated and disabled. Appellants also argue that there was insufficient evidence to find that Mother intentionally abandoned her children under § 453.040(7), RSMo. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).